UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June30,2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 000-53892 MASSIVE INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Nevada 20-8295316 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6thFloor, 10 Lower Thames Street London EC3R 6AF, United Kingdom (Address of principal executive offices) (Zip Code) Telephone: +442076365585 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x Number of common shares outstanding at August 19, 2014: 61,178,167. 1 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 3 ITEM1. Financial statements 3 ITEM 2. Management’s discussion and analysis of financial condition and results of operations 21 ITEM3. Quantitative and qualitative disclosures about market risk 24 ITEM 4. Controls and procedures 24 PART II OTHER INFORMATION 24 ITEM1. Legal proceedings 24 ITEM1A. Risk factors 24 ITEM 2. Unregistered sales of equity securities and use of proceeds 24 ITEM3. Defaults upon senior securities 24 ITEM 4. Mine safety disclosures 24 ITEM 5. Other information 24 ITEM 6. Exhibits 25 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MASSIVE INTERACTIVE, INC. CONSOLIDATED INTERIM BALANCE SHEETS (UNAUDITED) At June 30, At December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable – trade Other receivables Prepayments Work in progress Taxes refundable Total current assets Property and equipment, net Capitalized software costs, net Trade name Goodwill - Customer relationships, net Other assets, net Total non-current assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Convertible notes payable Derivative liability Accrued compensation and related costs Deferred revenue Short-term borrowings - Short-term borrowings, related parties - Deferred tax liability Other current liabilities Total current liabilities Accrued compensation and other related costs – non-current Other long-term liabilities Total long-term liabilities Total liabilities Stockholders’ equity: Preferred B shares - - Common stock Additional paid-in capital Accumulated deficit ) ) Foreign currency translation adjustment ) ) Total Equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements 3 MASSIVE INTERACTIVE, INC. CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended June 30, Revenues: Consultancy services $ $ - License fee - Project services - Support services - Other income - Total revenues - Operating Expenses: General and administrative Depreciation and amortization - Total Operating Expenses Income (loss) from operations ) Other income (expense): Gain (loss) on debt forgiveness - ) Gain on change in fair value of derivative liability Interest Income - Interest expense ) Total other income (expense) Income (loss) from continuing operations before income taxes ) Income tax benefit - Income (loss) from continuing operations ) Discontinued operations: Income (loss) on discontinued operations - ) Net income (loss) $ $ ) Comprehensive income (loss): Foreign currency translation adjustment - Total comprehensive income (loss) $ $ ) Net income (loss) ) Deemed dividend – amortization of beneficial conversion feature ) - Net income (loss) attributable to common stockholders ) BasicEarnings (loss) per share: Net income (loss) from continuing operations $ $ (2.20 ) Net income (loss) from discontinued operations $ - $ (0.30 ) Net income (loss) $ $ (2.50
